UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04993 Nicholas Limited Edition, Inc (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2015 Date of Reporting Period: 09/30/2015 Item 1. Schedule of Investments. NICHOLAS LIMITED EDITION, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF September 30, 2015 SHARES OR PRINCIPAL AMOUNT VALUE - COMMON STOCKS 92.38% Consumer Discretionary - Automobiles & Components 1.26% 72,500 Thor Industries, Inc. $ Consumer Discretionary - Durables & Apparel 2.26% 160,000 La-Z-Boy Incorporated 4,249,600 50,000 Tupperware Brands Corporation 2,474,500 6,724,100 Consumer Discretionary - Hotels, Restaurants & Leisure 1.43% 22,000 Buffalo Wild Wings, Inc. * 4,255,460 Consumer Discretionary - Media 2.55% 110,000 Cinemark Holdings, Inc. 3,573,900 50,000 Morningstar, Inc. 4,013,000 7,586,900 Consumer Discretionary - Retailing 2.63% 42,500 Asbury Automotive Group, Inc. * 3,448,875 65,000 Monro Muffler Brake, Inc. 4,390,750 7,839,625 Consumer Discretionary - Services 5.87% 180,000 Carriage Services, Inc. 3,886,200 32,500 DineEquity, Inc. 2,978,950 44,000 Jack in the Box Inc. 3,389,760 205,000 Krispy Kreme Doughnuts, Inc. * 2,999,150 75,000 Popeyes Louisiana Kitchen, Inc. * 4,227,000 17,481,060 Consumer Staples - Food & Staples Retailing 2.07% 45,000 PriceSmart, Inc. 3,480,300 55,000 United Natural Foods, Inc. * 2,668,050 6,148,350 Consumer Staples - Food, Beverage & Tobacco 2.46% 105,000 B&G Foods, Inc. 3,827,250 45,000 TreeHouse Foods, Inc. * 3,500,550 7,327,800 Energy 0.89% 145,000 Enlink Midstream LLC 2,650,600 Financials - Banks 4.70% 95,000 Community Bank System, Inc. 3,531,150 193,394 First Financial Bancorp. 3,689,958 135,000 Glacier Bancorp, Inc. 3,562,650 55,000 IBERIABANK Corporation 3,201,550 13,985,308 Financials - Diversified 1.06% 90,000 Artisan Partners Asset Management Inc. 3,170,700 Page 1 Financials - Insurance 1.20% 115,000 Brown & Brown, Inc. 3,561,550 Health Care - Equipment & Services 14.79% 57,500 Acadia Healthcare Company, Inc. * 3,810,525 65,500 Cardiovascular Systems, Inc. * 1,037,520 62,500 Cyberonics, Inc. * 3,798,750 15,500 DexCom, Inc. * 1,330,830 100,000 Globus Medical, Inc. - Class A * 2,066,000 39,000 HeartWare International, Inc. * 2,040,090 129,400 Insulet Corporation * 3,352,754 185,000 Merit Medical Systems, Inc. * 4,423,350 42,500 NuVasive, Inc. * 2,049,350 140,000 Omnicell, Inc. * 4,354,000 45,000 Sirona Dental Systems, Inc. * 4,200,300 67,500 STERIS Corporation 4,385,475 36,500 Teleflex Incorporated 4,533,665 130,000 Tornier N.V. * 2,650,700 44,033,309 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 3.63% 20,000 Bio-Techne Corporation 1,849,200 110,000 Prestige Brands Holdings, Inc. * 4,967,600 155,000 VWR Corporation * 3,981,950 10,798,750 Health Care - Services 1.22% 80,000 Advisory Board Company (The) * 3,643,200 Industrials - Capital Goods 9.60% 71,000 A.O. Smith Corporation 4,628,490 105,000 Beacon Roofing Supply, Inc. * 3,411,450 107,500 Generac Holdings Inc. * 3,234,675 65,000 HEICO Corporation 3,177,200 48,000 Middleby Corporation (The) * 5,049,120 50,000 RBC Bearings Incorporated * 2,986,500 57,500 Regal-Beloit Corporation 3,245,875 70,000 Woodward Inc. 2,849,000 28,582,310 Industrials - Commercial & Professional Services 4.24% 57,500 G&K Services, Inc. - Class A 3,830,650 140,000 KAR Auction Services, Inc. 4,970,000 165,000 SP Plus Corporation * 3,819,750 12,620,400 Industrials - Transportation 4.75% 107,300 Echo Global Logistics, Inc. * 2,103,080 140,000 Knight Transportation, Inc. 3,360,000 195,000 Marten Transport, Ltd. 3,153,150 145,000 Roadrunner Transportation Systems, Inc. * 2,668,000 120,000 XPO Logistics, Inc. * 2,859,600 14,143,830 Information Technology - Hardware & Equipment 0.71% 87,500 Nimble Storage, Inc. * 2,110,500 Information Technology - Semiconductors & Semiconductor Equipment 1.08% 52,500 Cavium, Inc. * 3,221,925 Information Technology - Software & Services 19.71% 195,000 Bottomline Technologies (de), Inc. * 4,876,950 115,000 Cardtronics, Inc. * 3,760,500 Page 2 190,000 Descartes Systems Group Inc. (The) * 3,361,100 97,500 Envestnet, Inc. * 2,922,075 60,000 Euronet Worldwide, Inc. * 4,445,400 70,000 Fortinet, Inc. * 2,973,600 67,500 Heartland Payment Systems, Inc. 4,253,175 72,500 Jack Henry & Associates, Inc. 5,046,725 24,500 MercadoLibre, Inc. 2,230,970 95,000 Qualys, Inc. * 2,703,700 80,000 SolarWinds, Inc. * 3,139,200 60,000 Solera Holdings, Inc. 3,240,000 115,000 Syntel, Inc. * 5,210,650 102,500 Veeva Systems Inc. * 2,399,525 160,000 VeriFone Systems, Inc. * 4,436,800 42,500 WEX Inc. * 3,690,700 58,691,070 Materials 3.07% 68,500 AptarGroup, Inc. 4,518,260 110,000 RPM International, Inc. 4,607,900 9,126,160 Telecommunication Services 1.20% 160,000 West Corporation 3,584,000 TOTAL COMMON STOCKS (cost $204,742,485) 275,042,407 SHORT -TERM INVESTMENTS 7.33% Commercial Paper - 6.71% $ 1,000,000 AbbVie Inc. 10/01/15, 0.31% 1,000,000 700,000 Rockwell Collins, Inc. 10/02/15, 0.47% 699,991 1,000,000 Edison International 10/05/15, 0.37% 999,959 500,000 Medtronic Global Holdings S.C.A. 10/05/15, 0.40% 499,978 1,425,000 Integrys Holding, Inc. 10/06/15, 0.39% 1,424,923 525,000 PPG Industries, Inc. 10/06/15, 0.43% 524,969 725,000 Bacardi-Martini B.V. 10/07/15, 0.46% 724,944 625,000 CBS Corporation 10/07/15, 0.43% 624,955 1,000,000 NorthWestern Corporation 10/08/15, 0.50% 999,903 700,000 PPG Industries, Inc. 10/08/15, 0.40% 699,946 850,000 Valspar Corporation (The) 10/09/15, 0.37% 849,930 570,000 Valspar Corporation (The) 10/09/15, 0.38% 569,952 875,000 Hitachi Capital America Corp. 10/13/15, 0.42% 874,877 700,000 CBS Corporation 10/15/15, 0.44% 699,880 800,000 Hyundai Capital America, Inc. 10/16/15, 0.40% 799,867 500,000 Monsanto Company 10/16/15, 0.45% 499,906 1,100,000 Valspar Corporation (The) 10/19/15, 0.42% 1,099,769 1,000,000 Bayer AG 10/21/15, 0.43% 999,761 900,000 Michelin Luxembourg S.C.S. 10/21/15, 0.38% 899,810 1,000,000 V.F. Corporation 10/22/15, 0.38% 999,778 1,450,000 Kellogg Company 10/28/15, 0.35% 1,449,619 1,000,000 Medtronic Global Holdings S.C.A. 10/29/15, 0.40% 999,689 1,025,000 V.F. Corporation 11/05/15, 0.40% 1,024,601 19,967,007 Variable Rate Security - 0.62% 1,832,013 Fidelity Institutional Money Market Fund - Class I 1,832,013 TOTAL SHORT-TERM INVESTMENTS (cost $21,799,020) 21,799,020 TOTAL SECURITY HOLDINGS (cost $226,541,505) - 99.71% 296,841,427 OTHER ASSETS, NET OF LIABILITIES - 0.29% 878,141 Page 3 TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $297,719,568 * Non-income producing. As of September 30, 2015, investment cost for federal tax purposes was $226,640,943 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (12,671,851 ) Net unrealized appreciation $ 70,200,484 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2015 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - Common Stocks(1) $275,042,407 Variable Rate Security 1,832,013 Level 2 - Commercial Paper 19,967,007 Level 3 - None Total $296,841,427 (1) See Schedule above for further detail by industry. Page 4 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Limited Edition, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 11/06/2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 11/06/2015 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 11/06/2015
